282 F.3d 609
FRIENDS OF THE COWLITZ AND CPR-FISH, Petitioners,City of Tacoma, Intervenor,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 99-70373.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted December 8, 2000.
Filed June 14, 2001.
Amended February 27, 2002.

1
Jonathan I. Feil, Simburg, Ketter, Sheppard & Purdy, LLP, Seattle, WA, for the petitioners.


2
Douglas W. Smith, General Counsel, Jay L. Witkin, Solicitor, Timm L. Abendroth, Lona T. Perry, Federal Energy Regulatory Commission, Washington, DC, for the respondent.


3
On Petition for Review of an Order of the Federal Energy Regulatory Commission. FERC Project No. 2016-029.


4
Before: B. FLETCHER and FISHER, Circuit Judges, and SCHWARZER, District Judge.1

ORDER

5
The opinion reported at 253 F.3d 1161 is amended as follows:


6
On page 1162, line 9 of text in column one, delete "River" so that name of petitioner is corrected to "Friends of the Cowlitz".


7
On page 1163, line 23 of text in column two, make the same change.


8
On page 1162, lines 1-4, column two, change to read: "The upstream Mossyrock Dam (185 Ft., completed in 1963), and the downstream Mayfield Dam (325 ft., completed in 1968)."


9
The petition for rehearing is denied.



Notes:


1
 The Honorable William W Schwarzer, Senior United States District Judge for the Northern District of California, sitting by designation